ACCEPTED
                                                                                                                                   03-15-00231-CR
                                                                                                                                           4997663
                                                                                                                        THIRD COURT OF APPEALS

                       D I S T R I C T ATTOKNSY'S O F F I C E
                                                                                                                                   AUSTIN, TEXAS
                                                                                                                              4/23/2015 8:25:28 AM
                            33"° & 424" Judicial Districts                                                                       JEFFREY D. KYLE
                                                                                                                                            CLERK
                                                       COUNTIES O F
                                      BLANCO • BUBMBT • ULANO • S A N SABA


                                                  Wiley B. McAfee                                    FILED IN
                                                                                              3rd COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                    District Attorney                         4/23/2015 8:25:28 AM
                                                                                                JEFFREY D. KYLE
                                                    April 23,    2015                                 Clerk


Mr. Jeffery D. Kyle
C l e r k of C o u r t of A p p e a l s
P. O. Box 1 2 4 5 7
Austin, TX 78711

Re:       C a s e No. 0 3 - 1 5 - 0 0 2 3 1 - C R ; J o n a t h a n Fehr v. The State of T e x a s
          A p p e a l f r o m C a u s e No. C R 6 8 0 3 in the 3 3 r d District C o u r t of B u r n e t C o u n t y

D e a r Mr. Kyle:

           Please accept this letter as o u r designation of Lead C o u n s e l for the S t a t e of
T e x a s , A p p e l l e e , in the a b o v e d e s c r i b e d case. Lead C o u n s e l for this case is:

          G a r y W. B u n y a r d
          A s s i s t a n t District A t t o r n e y
          P.O. B o x 7 2 5
          Llano, T X 7 8 6 4 3
          ( 3 2 5 ) 2 4 7 - 5 7 5 5 (voice)
          ( 3 2 5 ) 2 4 7 - 5 2 7 4 (fax)
          g.bunyard@co.llano.tx.us
          T e x a s State B a r No. 0 3 3 5 3 5 0 0

                                                                           Sincerely,




                                                                           A s s i s t a n t District A t t o r n e y

cc:       Mr. Justin S m i t h
          A t t o r n e y for A p p e l l a n t
          2 1 0 6 Bird C r e e k Drive
          Temple, TX 76502




      811 Berry Street • P.O. Box 725 • Uano, Texas 78643 • 325-247-5755 • Fax 325-247-5274